Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG DOUBLE EAGLE PETROLEUM CO. DBLE ACQUISITION CORPORATION, AND PETROSEARCH ENERGY CORPORATION DATED AS OF MARCH 30, 2009 Table of Contents Page ARTICLE 1. REFERENCES AND DEFINITIONS 1 1.1 References and Titles 1 1.2 Definitions 2 ARTICLE 2. THE MERGER 13 2.1 The Merger 13 2.2 Effective Time 14 2.3 Effect of the Merger on Constituent Corporations 14 2.4 Articles of Incorporation and Bylaws of Surviving Corporation 14 2.5 Directors and Officers of Surviving Corporation 14 2.6 Maximum Number of Shares of Parent Common Stock to be Issued; Contingent Cash Consideration; Fractional Shares; Effect on Outstanding Securities of the Company, Merger Sub 14 2.7 Dissenting Shares 17 2.8 Exchange Procedures 17 2.9 No Further Ownership Rights in Company Capital Stock 18 2.10 Lost, Stolen or Destroyed Certificates 18 2.11 Taking of Necessary Action; Further Action 18 ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 19 3.1 Organization, Standing and Power 19 3.2 Capital Structure 19 3.3 Subsidiaries 21 3.4 Authority 21 3.5 SEC Documents; Financial Statements; Books and Records 22 3.6 Payables; Receivables 23 3.7 Compliance with Laws 23 3.8 No Defaults 24 3.9 Litigation 24 3.10 Conduct in the Ordinary Course 25 3.11 Absence of Undisclosed Liabilities 26 3.12 Complete Disclosure 26 3.13 Certain Agreements 26 3.14 Employee Benefit Plans 26 3.15 Employee Matters 28 3.16 Major Contracts 28 3.17 Oil and Gas Operations 29 3.18 Taxes 29 3.19 Intellectual Property 31 3.20 No Governmental Regulation 31 3.21 Restrictions on Business Activities 31 - i - Table of Contents (continued) Page 3.22 Title to Properties 30 3.23 Environmental Matters 31 3.24 Insurance 33 3.25 Registration Statement; Proxy Statement 33 3.26 Disclosure Controls and Procedures 34 3.27 Opinion of Financial Advisor 34 3.28 Board Approval 34 3.29 Vote Required 35 3.30 Personnel 35 3.31 Third-Party Consents 35 3.32 Product Warranties; Defects; Liabilities 35 3.33 Related Party Transactions 35 3.34 Brokers or Finders; Professional Fees 35 3.35 Imbalances 36 3.36 Preferential Purchase Rights 36 3.37 No Tax Partnerships 36 3.38 Royalties 36 3.39 Representations Complete 36 ARTICLE 4.REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 4.1 Organization, Standing and Power 36 4.2 Authority 36 4.3 SEC Documents; Financial Statements 37 4.4 Litigation 38 4.5 Brokers or Finders; Professional Fees 38 4.6 Disclosure Controls and Procedures 38 4.7 No Vote Required 39 4.8 Interim Operations of Merger Sub 39 4.9 Compliance with Laws 39 4.10 No Defaults 39 4.11 Conduct in the Ordinary Course 40 4.12 Absence of Undisclosed Liabilities 40 4.13 Taxes 40 ARTICLE 5. CONDUCT PRIOR TO THE EFFECTIVE TIME 41 5.1 Conduct of Business of the Company 41 5.2 No Solicitation 43 ARTICLE 6. ADDITIONAL AGREEMENTS 45 6.1 Proxy Statement/Prospectus; Registration Statement; Other Filings; Board Recommendations 45 6.2 Meeting of Company Stockholders 46 - ii - Table of Contents (continued) Page 6.3 Access to Information 47 6.4 Confidentiality 48 6.5 Expenses 48 6.6 Public Disclosure 49 6.7 Approvals 49 6.8 Notification of Certain Matters 49 6.9 Voting Agreement/Irrevocable Proxies 49 6.10 Affiliate Agreement 49 6.11 Indemnification 49 6.12 Reasonable Efforts and Further Assurances 50 6.13 Listing of Additional Shares 51 6.14 Notices 51 6.15 Blue Sky Laws 51 6.16 Parent Board of Directors 51 6.17 Working Capital Statement 51 6.18 Section 16 Matters 52 ARTICLE 7. CONDITIONS TO THE MERGER 53 7.1 Conditions to Obligations of Each Party to Effect the Merger 53 7.2 Additional Conditions to Obligations of the Company 53 7.3 Additional Conditions to the Obligations of Parent and Merger Sub 54 ARTICLE 8. SURVIVAL OF REPRESENTATIONS AND WARRANTIES 55 ARTICLE 9. TERMINATION, AMENDMENT AND WAIVER 55 9.1 Termination 55 9.2 Effect of Termination 56 9.3 Amendment 57 9.4 Extension; Waiver 57 ARTICLE 10. MISCELLANEOUS PROVISIONS 57 10.1 Notices 57 10.2 Entire Agreement 58 10.3 Further Assurances; Post-Closing Cooperation 58 10.4 Third Party Beneficiaries 58 10.5 No Assignment; Binding Effect 59 10.6 Headings 59 10.7 Invalid Provisions 59 10.8 Governing Law 59 10.9 Construction 59 10.10 Counterparts 59 10.11 Specific Performance; Remedies Cumulative 59 10.12 Withholding 60 - iii - LIST OF EXHIBITS Exhibit A Form of Voting Agreement Exhibit B Form of Articles of Merger Exhibit C Statement of Non-U.S. Real Property Holding Company Status Exhibit D-1 Officer’s Certificates for Parent and Merger Sub Exhibit D-2 Secretary’s Certificate for Parent and Merger Sub Exhibit E-1 Officer’s Certificate for Company Exhibit E-2 Secretary’s Certificate for Company Exhibit F Form of Lock-Up Agreement LIST OF SCHEDULES Schedule 1 Company Disclosure Schedule Schedule 2 List of Company Warrant Holders Schedule 3 Parent Disclosure Schedule Schedule 4 Working Capital Calculation - iv - AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of March 30, 2009, by and among Double Eagle Petroleum Co., a Maryland corporation (“Parent”), DBLE Acquisition Corporation, a Nevada corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and Petrosearch Energy Corporation, a Nevada corporation (the “Company”).
